DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is responsive to the amendment filed on 23 September 2021. As directed by the amendment: Claims 1-3 have been amended, no claims have been cancelled, and no claims have been added.  Claims 9-20 were previously withdrawn due to a Restriction Requirement. Thus, Claims 1-8 are presently pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US Publication No. 2006/0095081, previously cited) in view of Bornzin et al. (US Patent No. 5,514,162).
Regarding Claim 1, Zhou et al. discloses active implantable medical device (Abstract, Paragraph 0024), comprising: a pulse generator for stimulation of a vagus nerve (Abstract, Paragraph 0024, 0033-0034); an interface configured to receive an indication of activity level (monitoring patient activity, Paragraph 0033, 0040); a control circuit coupled to the interface and the pulse generator (closed-loop therapy adjustments, Paragraph 0004, 0033-0034, 0040, 0036, 0047), the control circuit configured to determine a current level of activity and selects a configuration of pulse therapy for the generator depending on the determined activity level (Paragraph 0033-0034, 0040, 0036, 0047), wherein each of a plurality of activity levels corresponds to a different configuration of VNS therapy, with a different stimulation energy (Paragraph 0033-0034, 0040, 0036), and wherein the controller conducts a historical analysis of the current activity levels of the patient over a predetermined period of analysis (Paragraph 0033-0034, 0040).  Zhou et al. does not specifically disclose wherein the control circuit is configured to determine a class of a current level of activity among a plurality of classes of activity and selects a configuration of therapy for the generator depending on the determined class of activity; wherein the class of the current level of activity is determined by comparing the current level of activity to a plurality of thresholds of activity that define the plurality of classes of activity; wherein the control circuit is further configured to dynamically change the thresholds of activity that define the plurality of classes of activity and to conduct a historical analysis of successive current activity levels over an analysis period.  
However, Bornzin et al. teaches a system and method of optimizing stimulation therapy for a patient comprising an activity sensor (Abstract; Col. 4, Lines 44-61; Col. 2, 

Regarding Claims 2-3, Zhou et al. discloses active implantable medical device (Abstract, Paragraph 0024) wherein the controller creates a histogram of sensed activity and other data (Paragraph 0040), but does not disclose wherein the control circuit is further configured to prepare a histogram of the historical analysis and define the plurality of thresholds of the plurality of classes of activity depending on an outcome of the historical analysis and the histogram, or wherein the control circuit is further configured to re-partition the calculated histogram into the plurality of classes of activity based on recent history to generate the plurality of thresholds.  
However, Bornzin et al. teaches a system and method of optimizing stimulation therapy for a patient comprising an activity sensor (Abstract; Col. 4, Lines 44-61; Col. 2, Lines 20-46), and a control circuit configured to determine a class of a current level of activity among a plurality of classes of activity (determining current activity level and overall characterized activity [e.g. exercise, rest, bedridden status, etc.];  Col. 6, Lines 15-67; Col. 10, Lines 48-58; Col. 13, Lines 10-62; Col. 14, Lines 50-60), each of the plurality of classes having thresholds of the level of activity within the class (characterizations of activity and dividing bins based on activity level thresholds within the histograms; Col. 12, Lines 8-40; Col. 1, Lines 5-25; Col. 14, Lines 15-39; Col. 14, Line 50 – Col. 15, Line  45; see histograms of Figs. 8, 9, 10), wherein the control circuit is further configured to prepare a histogram of the historical analysis (Abstract; Col. 12, Lines 8-40; Col. 1, Lines 5-25; Col. 14, Lines 15-39; Col. 14, Line 50 – Col. 15, Line  45; see histograms of Figs. 8, 9, 10) and define the plurality of thresholds of the plurality of classes of activity depending on an outcome of the historical analysis and the histogram (maintaining and updating histograms based on current activity levels and overall characterized activity [e.g. exercise, rest, bedridden status, etc.];  Col. 6, Lines 15-67; Col. 10, Lines 48-58; Col. 13, Lines 10-62; Col. 14, Lines 50-60) wherein the control circuit is further configured to re-partition the calculated histogram into the plurality of classes of activity based on recent history (dividing bins and updating activity characterizations based on activity level thresholds within the histograms, over a period of time [e.g. a week]; Col. 12, Lines 8-40; Col. 1, Lines 5-25; Col. 14, Lines 15-39; Col. 14, Line 50 – Col. 15; Line  45; Col. 16, Lines 20-25; see histograms of Figs. 8, 9, 10) to generate the plurality of thresholds (recalibrating/updating activity levels based on 

Regarding Claims 6-8, Zhou et al. discloses active implantable medical device (Abstract, Paragraph 0024) wherein the controller creates a histogram of sensed activity and other data (Paragraph 0040) and wherein the control circuit determines minimum value and maximum values of activity levels (Paragraph 0033-0034, 0040), but does not specifically disclose wherein the control circuit is further configured to determine a minimum value and a maximum value of said activity levels sampled during the analysis period and partition the histogram between said minimum and maximum values, wherein the control circuit is further configured to determine a nominal value of rest and 
However, Bornzin et al. teaches a system and method of optimizing stimulation therapy for a patient comprising an activity sensor (Abstract, Col. 4, Lines 44-61, Col. 2, Lines 20-46), and a control circuit configured to determine a class of a current level of activity among a plurality of classes of activity (determining current activity level and overall characterized activity [e.g. exercise, rest, bedridden status, etc.];  Col. 6, Lines 15-67; Col. 10, Lines 48-58; Col. 13, Lines 10-62; Col. 14, Lines 50-60), each of the plurality of classes having thresholds of the level of activity within the class (characterizations of activity and dividing bins based on activity level thresholds within the histograms; Col. 12, Lines 8-40; Col. 1, Lines 5-25; Col. 14, Lines 15-39; Col. 14, Line 50 – Col. 15, Line  45; see histograms of Figs. 8, 9, 10), and selects a configuration of therapy for the generator depending on the determined class of activity (Col. 4, Line 62 – Col. 5, Line 35; Col. 9, Lines 40-65; Col. 10, Lines 1-12); wherein the control circuit is further configured to determine a minimum value and a maximum value of said activity levels sampled during the analysis period (minimum and maximum activity level values; Col. 12, Lines 14-38; Col. 13, Lines 10-25, 50-65; Col. 14, Lines 15-30; Col. 15, Lines 30-45) and partition the histogram between said minimum and maximum values (dividing histogram between minimum and maximum activity levels; Col. 12, Lines 14-38; Col. 13, Lines 10-25, 50-65; see histograms with max/min activity values of Figs. 8, 
and wherein the control circuit is further configured to partition the histogram between the determined nominal rest and effort values (minimum and maximum activity levels partitioned based on determination of rest levels and higher exercise levels due to characterized activity [e.g. exercise, rest, bedridden status, etc.]; Col. 12, Lines 25-38; Col. 6, Lines 15-67; Col. 13, Lines 10-25, 50-65; Col. 14, Lines 15-39; Col. 14, Line 50 – Col. 15, Line  45), or wherein the nominal rest value and the nominal effort value are defined based on a predetermined percentage of a cumulative sum of sampled levels of all classes (determination whether the patient is unusually active/inactive based on percentage deviations from previous/average cumulative value of activity levels; Col. 6, Lines 25-67; Col. 10, Lines 48-58; Col. 14, Lines 15-62; Col. 15, Lines 1-60; Col. 16, Lines 45-60).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the control circuit to determine a minimum value and a maximum value of said activity levels sampled during the analysis period and partition the histogram between said minimum and maximum values, to determine a nominal value of rest and a nominal value of effort according to said activity levels sampled during the analysis period, to partition the histogram between the determined nominal rest and effort values, and wherein the nominal rest value and the nominal effort value are defined based on a predetermined percentage of .

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. in view of Bornzin et al., further in view of Frisch et al. (US Patent No. 5,793,642, previously cited)
Regarding Claims 4-5, Bornzin et al. teaches defining the limits between successive classes (levels of activity and active/rest activity; Col. 12, Lines 14-38; Col. 13, Lines 10-25, 50-65; see histograms with max/min activity values of Figs. 8, 9, 10), but neither Zhou et al. nor Bornzin et al. specifically discloses wherein the re- partitioning of the histogram comprises defining limits between successive activity classes so that a cumulative sum of sampled activity levels in each class is a predetermined fraction of a cumulative sum of sampled activity levels of all classes, or wherein said predetermined fraction is a fraction identical for all classes.  
However, Frisch et al. teaches a method of processing/analyzing data sets comprising partitioning histogram data (Abstract; Claim 1, 5, 14, 17; Col. 6, Line 64-Col. 7, Line 35) comprising defining limits between bins such that a cumulative sum of bin data in each class is a predetermined fraction of a cumulative sum (Col. 6, Line 64-Col. 7, Line 35), wherein the fraction is identical for the bins (Col. 6, Line 64-Col. 7, Line 35). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to partition the histogram to define limits between bins such that a cumulative sum of bin data in each class is a predetermined fraction of a cumulative sum, wherein the fraction is identical for the bins, as taught by Frisch et al., in the active implantable medical device disclosed by Zhou et al. and Bornzin et al. in combination, in order to allow for the data to be compact and/or easily manipulated, as also taught by Frisch et al. (Col. 7, Lines 5-10), and further since it is known in the art to partition histograms based on optimal divides between sampled elements (e.g. see Bornzin et al., Col. 12, Lines 14-38; Col. 13, Lines 10-25, 50-65;  histograms of Figs. 8, 9, 10) and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).





Response to Arguments
The Applicant’s arguments in the Response filed 23 September 2021 with respect to the previous 35 USC 103 rejections of Claims 1-8 have been considered but are moot due to the new grounds of rejection made above with the addition of the Borzin et al. reference. Specifically, the Applicant argues (Pages 7-9 of Response) that the previously cited Park et al. reference does not teach the newly added limitations to Claim 1, particularly “wherein the class of the current level of activity is determined by comparing the current level of activity to a plurality of thresholds of activity that define the plurality of classes of activity; wherein the control circuit is further configured to change the plurality of thresholds of activity that define the plurality of classes of activity and to conduct a historical analysis of successive current activity levels over an analysis period”, as required by Claim 1 as amended. However, the newly cited Bornzin et al. reference cited above teaches these features in combination with Zhou et al., as described in detail above in the new grounds of rejection under 35 USC 103. 
No additional specific arguments were provided with respect to the previously cited Zhou et al. nor Frisch et al. references, nor specifically with respect to the previous 35 USC 103 rejections of dependent Claims 2-8. Therefore, Claims 1-8 are rejected as described in detail above. 




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852. The examiner can normally be reached 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.B./Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792